In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1291 
KIMBERLY A. MORELAND, 
                                                  Plaintiff‐Appellant, 

                                  v. 

JEH C. JOHNSON, Secretary of U.S. Dept. of Homeland 
  Security, 
                                           Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
         No. 2:12‐cv‐01125‐RTR — Rudolph T. Randa, Judge. 
                     ____________________ 

  ARGUED OCTOBER 6, 2015 — DECIDED NOVEMBER 25, 2015 
               ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  WILLIAMS, 
Circuit Judges. 
   POSNER,  Circuit  Judge.  The  plaintiff,  an  occasional  em‐
ployee (we’ll explain what that means) of the Federal Emer‐
gency  Management  Agency  (FEMA),  which  is  part  of  the 
Department of  Homeland Security (DHS),  appeals  from  the 
dismissal  of  a  suit  against  the  department  in  which  she 
charges  retaliation  against  her  for  filing  an  administrative 
2                                                        No. 15‐1291 


claim  of  discrimination  on  the  basis  of  her  race  (black),  age 
(in her forties at the time of the incident), and sex. Both the 
suit  and  the  administrative  proceeding,  which  preceded  it, 
are  based  on  Title  VII  of  the  Civil  Rights  Act  of  1964,  42 
U.S.C. §§ 2000e et seq. 
    The  connection  between  the  suit  for  retaliation  and  the 
administrative  claim  of  discrimination  is  the  critical  issue 
presented by the appeal. The suit also began as an adminis‐
trative proceeding within DHS rather than as a judicial pro‐
ceeding, but it molted into a court suit, now before us on the 
plaintiff’s appeal from its dismissal by the district judge. The 
administrative  steps  that  preceded  the  district  judge’s  deci‐
sion  are  so  convoluted  that  we’ve  attached  a  timeline  as  an 
appendix to this opinion. 
     At the time the events giving rise to this litigation began 
to  unfold,  the  plaintiff  was  what  is  called  a  Disaster  Assis‐
tance  Employee  or,  more  illuminatingly,  a  Disaster  Reserv‐
ist.  These  are  persons  who  are  on  call  for  temporary  de‐
ployment to disaster sites at which FEMA has a shortage of 
regular employees. When not deployed, a Disaster Reservist, 
though  remaining  classified  as  a  FEMA  employee,  is  not 
paid.  
     The plaintiff lives in Texas but in June 2009 was deployed 
to  Iowa.  Because  she  doesn’t  like  to  fly,  she  sought  permis‐
sion to drive and this was granted. The drive took 19 hours. 
When  she  arrived  she  sought  permission  to  remain  in  the 
same hotel rather than have to move from hotel to hotel; ap‐
parently  her  assignment  covered  a  multicounty  area  (we’re 
given none of the details, but fortunately they’re not relevant 
to  this  appeal).  Permission  was  denied.  She  protested  and 
“walked away.” We’re not sure what that means, but it must 
No. 15‐1291                                                          3 


have irritated her boss, the local FEMA Branch Director, be‐
cause  he  sent  her  home  to  Texas  forthwith  even  though 
she’d relented and agreed to move among hotels. On the day 
after her protest against having to move from hotel to hotel 
she  was  issued  a  negative  performance  evaluation  (though 
not so negative as to terminate her position as a Disaster Re‐
servist)  rating  her  both  undependable  and  uncooperative. 
And  as  a  final  ignominy  she  was  paid  for  only  8  of  the  19 
hours that it took her to drive from Texas to Iowa; we don’t 
know  how  much  of  the  return  trip  she  received  compensa‐
tion for. 
    Claiming that  the bad  treatment she’d received  was dis‐
criminatory,  she  filed  a  formal  complaint  with  the  Depart‐
ment  of  Homeland  Security.  But  not  until  four  years  later 
did  the  Equal  Employment  Opportunity  Commission’s  Of‐
fice of Federal Operations (EEOC OFO) agree with an EEOC 
administrative  law  judge’s  determination  that  she  had  in‐
deed  been  mistreated  by  DHS.  (The  EEOC  calls  its  hearing 
officers  “administrative  judges,”  not  “administrative  law 
judges,” 29 C.F.R. § 1614.109, but we’ll use the more familiar 
term.)  She  was  awarded  back  pay,  benefits,  and  compensa‐
tory  damages  and  the  unfavorable  performance  evaluation 
was  purged,  which  would  have  increased  the  likelihood  of 
her  receiving  future  deployments—in  principle,  but  not  in 
practice, because her term as a Disaster Reservist had ended 
and  had  not  been  renewed,  making  her  ineligible  for  de‐
ployment. 
    Two  of  the  witnesses  at  the  hearing  before  the  adminis‐
trative  law judge,  both  of  them  FEMA  employees  testifying 
for  their  employer  and  against  Ms.  Moreland,  had  been 
compensated  for  the  time  they’d  spent  and  the  travel  ex‐
4                                                       No. 15‐1291 


penses  they’d  incurred  in  their  role  as  witnesses.  She  had 
been a witness too of course, yet had received no compensa‐
tion  for  her  time  and  for  her  travel  expenses  (which  must 
have  been  considerable,  since  the  hearing  was  held  in  Mil‐
waukee  and  she  was  still  living  in  Texas).  She  told  the  ad‐
ministrative law judge that she had requested time and trav‐
el  expenses  from  DHS  but  had  been  denied  them,  and  she 
said  that  this  was  evidence  of  the  department’s  discrimina‐
tion  against  her.  As  for  the  disparity  in  treatment  between 
her and FEMA’s witnesses, she contends that it was retalia‐
tion for her charging discrimination by DHS; such retaliation 
if proved would indeed violate Title VII. 42 U.S.C. § 2000e‐3; 
Mintz v. Caterpillar Inc., 788 F.3d 673, 680–81 (7th Cir. 2015). 
    So what to do to obtain relief for this new unlawful con‐
duct? She couldn’t ask her lawyer; she didn’t have a lawyer. 
So she told the administrative law judge about the problem 
(her  original  proceeding  was  still  pending  before  him),  and 
he  advised  her  to  submit  a  second  complaint.  She  did  that, 
but DHS dismissed  it on the ground  that instead  of filing  a 
new charge she should have added the new charge (retalia‐
tion)  to  her  original  complaint  (the  one  that  had  kicked  off 
her  original  charge  of  discrimination)—as  she  could  still 
have done because the administrative law judge had not yet 
ruled  on  the  original  claim.  See  29  C.F.R.  §  1614.106(d); 
EEOC  Management  Directive  110,  ch.  5,  §§  IV(D)(1), 
IV(D)(3)(a)  (Nov.  9,  1999).  But  she  was  pro  se  and  hadn’t 
known  how  to  litigate  her  new  charge.  That’s  why  she’d 
consulted the administrative law judge and, as we noted, he 
had  told  her  to  institute  a  new  action,  which  she  did.  The 
wording of DHS’s dismissal of her second suit—the retalia‐
tion  suit,  which  the  administrative  law  judge  had  told  her 
was the proper way to present her claim of retaliation—did 
No. 15‐1291                                                          5 


not indicate whether  she could  amend  her  initial  complaint 
given  that  she’d  filed  it  two  years  before  and  had  already 
had  her  hearing  on  it.  In  fact  DHS  never  told  her  that  she 
could  amend  her  initial  complaint;  it  just  told  her  that  her 
new  claim  “must  be  raised  within  the  underlying  com‐
plaint.”  She  had  already  “raised”  it,  she  thought,  with  the 
administrative law judge. 
    That  didn’t  satisfy  DHS,  which  insisted  that  she  should 
have  included  the  new  claim  in  an  amendment  to  her  first 
complaint because raised separately it was a “spin‐off” com‐
plaint.  An  EEOC  regulation  authorizes  dismissal  of  a  com‐
plaint  “that  alleges  dissatisfaction  with  the  processing  of  a 
previously filed complaint.” 29 C.F.R. § 1614.107(a)(8). DHS 
told  her  that  therefore  any  “dissatisfaction  with  the  EEO 
process  must  be  raised  within  the  underlying  complaint,” 
which  was  the  first  complaint  she’d  filed;  the  second,  the 
spin off, was her complaint about how DHS had treated her 
during the hearing on the first complaint, treatment that had 
discriminated, she contended, in favor of FEMA’s witnesses. 
    She  didn’t  try  to  amend  her  original  complaint,  but  in‐
stead continued pressing the second one as a stand‐alone by 
appealing DHS’s dismissal of the second complaint to EEOC 
OFO, which however affirmed DHS on the ground that the 
second  complaint  was  indeed  a  spin‐off  complaint.  But  in 
addition EEOC OFO told her that it wasn’t too late for her to 
incorporate the allegations of her second complaint into her 
first administrative proceeding, even though an appeal from 
the administrative law judge’s decision was pending. It was 
rather  an  odd  suggestion,  since  if  adopted  it  would  have 
converted  that  appeal,  so  far  as  the  new  allegations  were 
concerned, into a trial‐level proceeding. Nevertheless this is 
6                                                       No. 15‐1291 


occasionally  done—but  there  is  no  guarantee  of  its  being 
done  in  any  particular  case.  Compare  Mattocks  v.  Caldera, 
EEOC Appeal No. 01A00959, 2000 WL 621699, at *1‐*2 (May 
2,  2000)  with  Jones  v.  Shinseki,  EEOC  App.  No.  0120123526, 
2013  WL  874654,  at  *2  (Feb.  26,  2013).  But  having  been  told 
by the administrative law judge that she could not raise her 
retaliation claim in her original case, she did not pursue the 
vague contradictory instruction from EEOC OFO. 
     The affirmance set the stage for Moreland’s present suit, 
which was filed in federal district court and named the De‐
partment of Homeland Security as the defendant, and which 
is  now  before  us  in  this  appeal.  The  district  judge  granted 
DHS’s motion for judgment on the pleadings, Fed. R. Civ. P. 
12(c),  precipitating  the  present  appeal.  The  judge  reasoned 
that  the  plaintiff  had  failed  to  exhaust  her  administrative 
remedies  by  failing  to  amend  her  original  administrative 
complaint  to  add  the  retaliation  claim,  as  EEOC  OFO  had 
told  her  was  the  right  way  to  proceed.  (On  exhaustion  of 
administrative remedies in Title VII cases, see, e.g., Reynolds 
v. Tangherlini, 737 F.3d 1093, 1099 (7th Cir. 2013).) 
    It  might  seem  obvious  that  a  claim  that  derives  in  some 
sense  from  a  pending  claim  should  be  consolidated  with  it, 
as  EEOC  OFO  insisted.  Actually  it’s  not  obvious.  Suppose 
that in the midst of a trial for battery the defendant leaps up 
from his seat, pulls an apple out of his pocket, and throws it 
at the plaintiff with great force: a second battery. It would be 
odd for the judge (especially but not only were it a jury trial) 
to interrupt the trial and tell the plaintiff to file an amended 
complaint  adding the courtroom battery to the original bat‐
tery  charge,  leading  to  a  new  round  of  pleadings  followed 
eventually by a resumption, or perhaps do‐over, of the trial. 
No. 15‐1291                                                            7 


The administrative proceeding launched by Moreland’s first 
complaint was almost two years old when she filed her sec‐
ond complaint, and it could well have been significantly pro‐
tracted  had  the  proceeding  been  expanded  to  embrace  the 
new  charge.  It  seemed  more  sensible  to  the  administrative 
law  judge,  whom  the  plaintiff  consulted  and  whose  advice 
she followed, that she file a separate administrative action. 
    The  first  proceeding—the  administrative  claim  of  dis‐
crimination—was resolved in the plaintiff’s favor more than 
two  years  after  the  Department  of  Homeland  Security  had 
dismissed  the  second  proceeding.  It  was  resolved  after  she 
had  filed  her  district  court  suit  but  before  the  district  judge 
had dismissed that suit. The critical question is whether the 
plaintiff’s second administrative complaint alleged “dissatis‐
faction with the processing of a previously filed complaint” 
and  thus  was  a  spin‐off.  That’s  doubtful.  The  earlier  com‐
plaint  had  sought  relief  for  the  harsh  treatment  that  FEMA 
had meted out to her when she was deployed to Iowa. Alt‐
hough it took longer than it should have to decide the case, it 
was  eventually  decided  in  her  favor  and  she  never  com‐
plained  about  the  delay.  The  dissatisfaction  that  prompted 
her  second  complaint  was  not  with  how  her  complaint  had 
been processed but with DHS’s discriminating, for retaliato‐
ry reasons as she believed, in favor of its witnesses (FEMA’s 
witnesses,  but  remember  that  FEMA  is  part  of  DHS)  by 
compensating their  time  and travel expenses  in  the  original 
proceeding,  but  not  hers.  She  has  never  argued  that  the  al‐
leged  retaliation  interfered  with  her  first  case  (whether  by 
delaying  its  conclusion  or  in  any  other  way),  which  in  fact 
she won. When one considers how long it took to decide the 
first  case,  it  becomes  apparent  that  folding  the  second  case 
(the  retaliation  case)  into  it  would  have  protracted  the  first 
8                                                        No. 15‐1291 


case unconscionably. Instead of taking four years to decide, 
it might have taken six years, or even more. 
    A  further  objection  to  the  application  of  the  “no  spin‐
offs” regulation is that DHS had actually finished processing 
the plaintiff’s first complaint when she made her retaliation 
claim.  Having  completed  its  investigation  it  told  her  she 
could either request an immediate decision by DHS or have 
her  complaint heard by an EEOC administrative law  judge, 
and  she  chose  the  latter  route,  which  resulted  in  a  shift  of 
jurisdiction  over  the  complaint  from  the  department  to  the 
administrative  law  judge.  The  plaintiff  has  no  complaint 
about how the first complaint was processed by the depart‐
ment. Rather, she claims discrimination in the department’s 
treatment of her during the EEOC proceeding. 
     Anyway  a  complainant’s  failure  to  exhaust  administra‐
tive  remedies  prior  to  bringing  suit  against  her  employer 
“does  not  preclude  establishing  the  claim  in  federal  court 
when the failure to amend the charge to reflect a new claim 
is  due  to  the  fault  of  the  EEOC.”  Albano  v.  Schering‐Plough 
Corp.,  912  F.2d  384,  386–88  (9th  Cir.  1990).  EEOC  Manage‐
ment  Directive  110,  ch.  5,  §§  IV(D)(1),  IV(D)(3)(a)  (Nov.  9, 
1999),  states  that  “a  complainant  …  dissatisfied  with  the 
processing  of  his/her  pending  complaint  …  may  present 
these concerns” to the administrative law judge. The plaintiff 
did so, and the  judge should have  either told  her  about  the 
spin‐off  regulation  and  that  it  was  not  too  late  for  her  to 
amend  her  original  complaint,  or,  better  yet,  have  accepted 
her  new  claim  and  consolidated  it  with  the  existing  com‐
plaint—once a complaint has reached the hearing stage, con‐
solidation of similar complaints is to be done by the adminis‐
trative law judge presiding over the hearing, rather than by 
No. 15‐1291                                                                  9 


the  complainant.  29  C.F.R.  §  1614.606;  Federal  Sector  Equal 
Employment  Opportunity,  64  Fed.  Reg.  37644‐01  (July  12, 
1999).  The  administrative  law  judge  overlooked  consolida‐
tion  but  EEOC  OFO  could  have  consolidated  the  claims  on 
appeal, and that would have kept her second claim alive. Be‐
cause the EEOC administrative law judge directed Moreland 
to file a separate complaint and EEOC OFO failed to consol‐
idate  her  separate  complaint  with  the  original,  it  is  the 
EEOC’s  fault  that  the  retaliation  claim  did  not  become  part 
of the original case. So the district court erred in dismissing 
the  plaintiff’s  suit.  The  judgment  is  therefore  reversed  and 
the court directed to permit the plaintiff to proceed with her 
claim that she was a victim of retaliation in violation of Title 
VII. 
                     REVERSED, AND REMANDED WITH DIRECTIONS. 
     
        APPENDIX: TIMELINE OF THE PROCEEDINGS IN THIS CASE 
     Briefly:  Title  VII  delegates  to  the  employing  federal  agency 
the  responsibility  for  conducting  the  initial  investigation  into 
charges of discrimination. 42 U.S.C. § 2000e‐16. If the agency does 
not  dismiss  the  complaint  on  procedural  grounds,  the  complain‐
ant can ask the employing agency to issue a final decision or can 
request  a  hearing  before  an  EEOC  administrative  law  judge,  in 
which  event  the  employing  agency  can  decide  whether  to  accept 
the decision of the administrative law judge. Scott v. Johanns, 409 
F.3d 466, 468 (D.C. Cir. 2005). The employing agency’s decision is 
reviewable by EEOC OFO. Id. (We have simplified the description 
of the actual process.) 
     Step  One:  Complainant  meets  with  the  employing  agency’s 
EEO  Counselor  to  attempt  to  resolve  the  complaint  amicably.  29 
C.F.R.  §  1614.105(a);  Lapka  v.  Chertoff,  517  F.3d  975,  981  (7th  Cir. 
2008). 
10                                                            No. 15‐1291 


      ∙    Moreland  contacts  a  FEMA  EEO  Counselor  on  March  15, 
           2011, the same day that she learns, during the hearing be‐
           fore  the  EEOC  administrative  law  judge  on  her  first 
           charge, that DHS’s witnesses were being compensated for 
           time and travel. Her initial interview with the EEO Coun‐
           selor takes place three days later. 
      ∙    The  Counselor  contacts  the  lawyer  representing  DHS  in 
           the EEOC hearing in an attempt at an informal resolution 
           of her second charge. The lawyer contends that Moreland 
           was  responsible  for  her  own  travel  expenses  because  she 
           was  in  “no‐pay”  status,  and  that  the  other  witnesses  had 
           been  paid  because  otherwise  they  would  have  had  no  in‐
           centive to attend the hearing. No resolution of the dispute 
           is reached.  
     Step Two: If no informal resolution is reached, the complain‐
ant  is  issued  a  Right  to  File  a  Formal  Complaint  letter,  and  can 
then  file  a  complaint  with  the  employing  agency.  29  C.F.R. 
§ 1614.105(d).  
      ∙    Things  move  quickly:  the  Counselor  issues  Moreland  a 
           Right to File a Formal Complaint letter on March 23. 
      ∙    She  files  a  formal  complaint  with  DHS  on  the  time  and 
           travel issue.    
    Step  Three:  The  agency  then  reviews  the  complaint  and  de‐
termines  whether  the  case  should  be  dismissed  on  procedural 
grounds.  29  C.F.R.  §  1614.107.  If  not,  the  agency  will  conduct  an 
investigation,  id.  §  1614.108(a),  and  when  it’s  completed  will  in‐
form  the  complainant  that  he  or  she  can  request  either  a  hearing 
before  an  EEOC  administrative  law  judge  or  an  immediate  final 
decision  by  the  employing  agency.  Id.  §  1614.108(f);  Scott  v.  Jo‐
hanns, supra, 409 F.3d at 468. 
      (a)  If  the  agency  dismisses  the  complaint  or  the  complainant 
           requests  an  immediate  final  decision  by  the  agency,  the 
No. 15‐1291                                                              11 


       agency’s  decision  is  appealable  immediately  to  EEOC 
       OFO.  29  C.F.R.  § 1614.401(a);  Robbins  v.  Bentsen,  41  F.3d 
       1195, 1198 (7th Cir. 1994). 
       ∙    In  July  2011  DHS  dismisses  Moreland’s  formal  time 
            and travel expense complaint as a “spin‐off” of her first 
            complaint.  It  doesn’t  tell  her  that  she  can  still  amend 
            her  first  complaint,  as  she  could  because  while  the 
            hearing on that complaint was long over the adminis‐
            trative law judge had not yet issued his final decision. 
            Later DHS argues that it told her in its dismissal letter 
            to  amend  her  first  complaint  to  claim  reimbursement 
            of  time  and  travel  expense,  but  the  text  of  the  letter 
            does  not  support  that  characterization.  The  letter  told 
            her that her claim “must be raised within the underly‐
            ing  complaint”  but  did  not  explain  what  mechanism 
            was available to her to do so. 
   (b)  If  the  complainant  has  asked  for  a  hearing  before  an  ad‐
        ministrative  law  judge,  the  employing  agency  decides 
        whether  to adopt  the  administrative  law  judge’s  decision, 
        thus  making  it  final,  or,  if  the  agency  disagrees  with  the 
        decision, whether to appeal the decision to EEOC OFO. 29 
        C.F.R.  § 1614.110;  Watson  v.  Henderson,  222  F.3d  320,  321 
        (7th Cir. 2000). 
       ∙    That  was  the  status  of  Moreland’s  first  charge  of  dis‐
            crimination  when  she  discovered  that  the  FEMA  wit‐
            nesses were being paid for their time and travel while 
            she  was  not.  Thus  DHS’s  processing  of  her  initial 
            charge  was  completed  by  the  time  her  second  claim 
            arose.  
       ∙    After  the  administrative  law  judge  rendered  his  deci‐
            sion  on  her  first  complaint,  DHS  issued  its  own  deci‐
            sion,  refusing  to  implement  the  judge’s  decision  and 
            instead appealing it to EEOC OFO. 
12                                                           No. 15‐1291 


     Step Four: The complainant can appeal an agency’s final de‐
cision,  or  the  dismissal  of  a  complaint,  to  EEOC  OFO.  29  C.F.R. 
§ 1614.401; Robbins v. Bentsen, supra, 41 F.3d at 1198–99. 
        ∙    Moreland appeals DHS’s dismissal of her second com‐
             plaint in July or August of 2011. 
        ∙    In August the administrative law judge issues his deci‐
             sion on her first complaint, finding discrimination.  
        ∙    In  September  DHS  issues  its  decision  refusing  to  im‐
             plement  the  administrative  law  judge’s  decision.  In‐
             stead  it  appeals  to  EEOC  OFO.  Moreland  also  files  a 
             notice  of  appeal,  but  as  she  obviously  is  not  challeng‐
             ing  the  administrative  law  judge’s  decision  her  notice 
             merely opposes DHS’s appeal. It does not occur to her 
             to  lodge  her  second  complaint  in  the  appeal  proceed‐
             ing  brought  by  her  antagonist,  DHS,  in  her  first  case. 
             Nevertheless her appeal from the dismissal of her sec‐
             ond  complaint  is  pending  before  EEOC  OFO  at  the 
             same time. In short, by September 2011 both her claims 
             are pending on appeal before that agency.  
    Step  Five:  EEOC  OFO  issues  its  final  decision.  29  C.F.R. 
§ 1614.405; Robbins v. Bentsen, supra, 41 F.3d at 1199. 
        ∙    In March 2012 it affirms DHS’s dismissal of Moreland’s 
             second complaint but advises her in a footnote to raise 
             her  travel  and  time  expense  issues in  her  pending  ap‐
             peal  from  the  dismissal  of  her  first  complaint.  Instead 
             she requests reconsideration by EEOC OFO.  
        ∙    In  August  EEOC  OFO  denies  Moreland’s  request  for 
             reconsideration.  
        ∙    In November she files a pro se federal suit under Title 
             VII against DHS regarding the time and travel expense 
             issue.  
No. 15‐1291                                                       13 


      ∙    In September 2013 EEOC OFO affirms the administra‐
           tive  law  judge’s  findings  regarding  Moreland’s  first 
           complaint but does not address the time and travel ex‐
           pense issue.